DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Coffy et al (US 2012/0248625). 

4. 	As to claim 12, Coffy et al disclose (fig. 1) an optical package (1), comprising: an electronic integrated circuit chip (9, 10) supporting an optical device (11, 12, 13), (paragraphs [0033]-[0035]) and electric connection zones (24, 25, 33-37), (paragraphs [0039]-[0040], [0045]-[0046]); an insulating coating (4) that coats (envelopes, covers) the electronic integrated circuit chip (9, 10) by covering (cover, envelope) the electric connection zones (24, 25, 33-37) and peripheral sides (8) of the electronic integrated circuit chip (9, 10), (paragraphs [0041], [0049]) while leaving the optical device (11, 12, 13) exposed, (paragraphs [0032]-[0035]); an optical plugging element (23-25) at least partly fastened onto a first face (2a) of the insulating coating (4) and optically coupled to the optical device (11, 12, 13), (paragraphs [0036]-[0038]); and vias (31-34) passing through the insulating coating (4) from said first face (2a) to a second face (27) opposite to the first face (2a), each via (31-33) having an electrically conductive path (23, 25), (paragraphs [0039]-[0042], [0044], [0049]) that is connected at a first end (front end) to the electric connection zones (24, 25, 33-37) of the electronic integrated circuit chip (9, 10) by electrically conductive tracks (15, 16, 18, 21, 22, 23, 25) arranged on the first face (2a) of the insulating coating (4) and having a second end (front end, back end) at the second face (27) of the insulating coating (4), (paragraphs [0044]-[0046], [0049]).
5. 	As to claim 13, Coffy et al disclose (fig. 1) the package (1) further comprising a support substrate (2) at least partly fastened onto the second face (27) of the insulating coating (14), wherein the second ends (front end, back end) of the electrically conductive paths (23, 25) for the vias (31-34) are electrically connected (electrical connection) to the support substrate (2), (paragraphs [0039]-[0041], [0044]).
6. 	As to claim 14, Coffy et al disclose (fig. 1) the package (1) wherein the support substrate (2) includes an interconnection network (15-37) that is electrically connected (electrical connection) to said second ends (front end, back end) of the electrically conductive paths (23, 25), (paragraphs [0044]-[0046]) .
7. 	As to claim 15, Coffy et al disclose (fig. 1) the package (1) further comprising a fastening material (metallic, metal) configured to fasten (connect) the optical plugging element (23-25) to the first face (2a) of the insulating coating (4), (paragraphs [0039]-[0041], [0049]).
8. 	As to claim 16, Coffy et al disclose (fig. 1) the package (1) wherein the fastening material (metallic, metal) is a bead (bump contact 24) of an electrically insulating glue (4) located at least partly around the optical device (11, 12, 13), (paragraphs [0034]-[0035], [0044]-[0045]).
9. 	As to claim 17, Coffy et al disclose (fig. 1) the package (1) wherein the optical plugging element (23-25) includes an electrically conductive element (33, 34), and further comprising: an electrically insulating fastening material (metallic, metal) configured to fasten (connect) the optical plugging element (23-25) to the first face (2a) of the insulating coating (4); and an electrically conducting fastening material (metallic, metal) configured to fasten (connect) the optical plugging element (23-25) to the first face (2a) of the insulating coating (4) and also electrically connect ends (front end, rear end) of the electrically conductive element (33, 34, 38) to electrically conductive tracks (35, 36) arranged on the first face (2a) of the insulating coating (4), (paragraphs [0039], [0044]-[0046]). 
10. 	As to claim 18, Coffy et al disclose (fig. 1) the package (1) wherein the optical plugging element (7) is a pane of material (epoxy resin) that is one of optically transparent (via hole), (paragraph [0049]). 
11. 	As to claim 19, Coffy et al disclose (fig. 1) the package (1) wherein the optical device (11-13) is an integrated circuit (3) configured to perform one or more of the following: emit luminous flux (light) and receive luminous flux (light), (paragraphs [0034]-[0035]). 
12. 	As to claim 20, Coffy et al disclose (fig. 1) the package (1) wherein the optical device (11-12) is an ambient light sensor (light radiation receiver), (paragraph [0034]).
Allowable Subject Matter
13. 	Claims 1-11 are allowed over the prior art of record.
14. 	The following is an examiner’s statement of reasons for allowance: 
15. 	Regarding claim 1, the prior art of record fail to teach either singly or in combination a method for manufacturing an optical package which includes an electronic integrated circuit chip supporting an optical device and electric connection zones, comprising: a method for manufacturing an optical package which includes an electronic integrated circuit chip supporting an optical device and electric connection zones, comprising: forming a thermally degradable protective layer covering the optical device; forming an insulating coating that coats the electronic integrated circuit chip while covering said electric connection zones but not covering said thermally degradable protective layer; applying a thermal treatment to degrade the thermally degradable protective layer and expose the optical device; creating via openings passing through the insulating coating from a first face to a second face opposite to the first face; creating first patterns arranged on the first face of the insulating coating and extending from the via openings to the electric connection zones; creating second patterns on the second face of the insulting coating extending from said via openings; forming electrically conductive paths in the via openings; forming electrically conductive tracks in the first and second patterns; wherein the electrically conductive tracks electrically connect the electrically conductive paths to the electric connection zones of the electronic integrated circuit chip at the first face of the insulating coating and form protruding structures at the second face of the insulating coating; and fastening an optical plugging element at least partly onto the first face of the insulating coating in a position supporting an optical coupling between the optical plugging element and the optical device. 
Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878